Citation Nr: 1810256	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  03-01 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky 


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include as the result of ionizing radiation exposure for accrued benefits or substitution purposes. 

2.  Entitlement to service connection for a thyroid disorder characterized as hypothyroidism, to include as the result of ionizing radiation exposure for accrued benefits or substitution purposes. 

3.  Entitlement to service connection for a leg rash, to include as the result of ionizing radiation exposure for accrued benefits or substitution purposes.

4.  Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served in the Air Force from April 1955 to January 1959.  The Veteran died in February 2011.  The Appellant is his surviving spouse and has been granted substitution for purposes of this appeal pursuant to 38 U.S.C. § 5121A (2012). 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Louisville, Kentucky Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2005, the Veteran testified before the undersigned at a Board hearing via video conference.

The service connection issues are originally on appeal from an October 2002 rating decision.  In a September 2005 decision, the Board denied all three claims of entitlement to service connection.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2007, the Court vacated and remanded the Board's September 2005 decision pursuant to a Joint Motion for Remand submitted by the parties.  See January 2007 Joint Motion for Remand; January 2007 Court order.  As such, the appeal was returned to the Board for compliance with the instructions set forth in the January 2007 Joint Motion for Remand.  In light of those instructions, the Board remanded the case for further development in June 2007. 

After the case was returned by the RO for further review, the Board issued another decision in September 2008 in which it denied the service connection claims again.  The Veteran again appealed this decision to Court.  In a December 2009 order, the Court remanded the Board's September 2008 decision in light of another Joint Motion for Remand submitted by the parties.  See December 2009 Joint Motion for Remand; December 2009 Court order.  In March 2010, the Board remanded the case.

Thereafter, the Veteran died, and, as noted, the Appellant was substituted in his place and continued the Veteran's appeals.  In addition, she perfected an appeal to an October 2011 rating decision which denied service connection for the cause of the Veteran's death which is also now on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in March 2010, the Board remanded this case.  It was noted that service connection was sought for skin cancer, a thyroid disorder and a leg rash on the basis that the Veteran worked as an airplane mechanic at Carswell Air Force Base during service; that the airplanes he serviced at Carswell Air Force Base were allegedly involved in atomic bomb testing; that he was exposed to radiation through his work on these airplanes; and this exposure has manifested into the abovementioned disorders. 

It was noted that a review of the record reveals information regarding the specific atmospheric nuclear weapons test operations performed by the United States during the time period in which the Veteran was stationed at Carswell Air Force Base.  Specifically, according to an October 2004 letter from the Defense Threat Reduction Agency (DTRA), the United States Government conducted Operations REDWING and HARDTRACK I at the Pacific Proving Ground (PPG) from May 5, 1956 to August 6, 1956 and April 28, 1958 to October 31, 1958, respectively.  The DTRA also reported that operations PLUMBBOB and HARDTRACK II were conducted at the Nevada Test Site (NTS) from May 28, 1957 to October 22, 1957 and September 19, 1958 to October 31, 1958, respectively.  The Board has previously remanded the case for the RO to the DTRA or other appropriate governmental entity to determine the feasibility of obtaining dosimeter estimates (dose estimates) from Veterans who were stationed at Carswell Air Force Base at the same time that the Veteran was stationed there and who were engaged in similar activities alleged by the Veteran (i.e., who worked on airplanes that were allegedly used in the atomic tests reported above after these planes were flown from the atomic test sites to Carswell Air Force Base).  In doing so, the Board specifically requested that (if possible) the RO: (1) should request any available records relating to the servicing of the above-referenced aircraft at Carswell Air Force Base and (2) request any available dosimetry data for aircraft mechanics stationed with the 9th Bomb Squadron at Carswell Air Force Base who would have serviced these aircraft in order for a dose estimate to be computed by analogy. If the RO was unable to obtain such information, the Board requested that this fact be documented in the record along with documentation regarding the RO's attempt to obtain such information. 

The RO had contacted the DTRA and requested the information sought by the Board.  In a response letter, DTRA essentially indicated that records did not show the Veteran's presence at either the PPG or NTS test sites or the presence of other members of the 9th Bomb Squadron.  DTRA stated further that since the 9th Bomb Squadron did not participate in any atmospheric nuclear tests between 1956 and 1959, that office would have no dosimetry records in their database. As such, the DTRA did not view the Veteran as a participant in U.S. atmospheric nuclear testing and had no data available for him.  The Board then denied the claim.  However, the December 2009 Joint Motion for Remand argued that the Board erred on the basis that the RO failed to comply with all of the prior remand directives.  Specifically, the DTRA failed to address whether any of the other aircraft mechanics stationed at Carswell Air Force Base during the Veteran's period of service who serviced aircraft that had engaged in nuclear testing have available dosimetry data in their files that can be used by analogy to compute a radiation dose estimate in this case.  In its December 2009 order, the Court granted the December 2009 Joint Motion for Remand and ordered that the Board comply with the instructions set forth therein.  

The case was then remanded by the Board in March 2010.  The RO then contacted the DTRA and the Naval Air Station.  In August 2010, the DTRA replied that there was no change in the information previously provided.  The Naval Air Station then replied that records were only retained for three years, but prior records could be located at the Naval Dosimetry Center in Bethesda, Maryland.  However, there was no contact made with the Naval Dosimetry Center.  Rather, in December 2010, the RO made a Formal Finding on the Unavailability of Dose Estimates from the Naval Air Station and the Defense Threat Reduction Agency.

The Appellant's representative has indicated that there was also noncompliance with prior remand instructions regarding the records relating to the servicing of the aircraft and the available dosimetry data for aircraft mechanics stationed at Carswell Air Force Base.  

In light of the foregoing, this case must be remanded for additional development.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the DTRA or other appropriate government and Naval Dosimetry Center in Bethesda, Maryland, and, if feasible, request any available records relating to the servicing of any aircraft at Carswell Air Force Base that were involved in the following operations: (1) Operation REDWING at the Pacific Proving Ground from May 5, 1956 to August 6, 1956; (2) Operation HARDTRACK I at the Pacific Proving Ground from April 28, 1958 to October 31, 1958; (3) Operation PLUMBBOB at the Nevada Test Site from May 28, 1957 to October 22, 1957 and (4) Operation HARDTRACK II at the Nevada Test Site from September 19, 1958 to October 31, 1958. 

In addition, request any available dosimetry data for aircraft mechanics stationed at Carswell Air Force Base while the Veteran was stationed there in order for a dose estimate to be computed by analogy.  In doing so, attempt to obtain available dosimetry data for the specific Veterans who provided the lay statements (from G.A. and R.W.) contained in the record as these Veterans reported wearing dosimeters at Carswell Air Force Base during the time frame of the Veteran's service; and their service records may be available even though the Veteran's records are not.  

If the RO is unable to obtain the above-referenced information, that fact should be documented in the record along with documentation regarding the RO's attempt to obtain such information.  Additionally, in the event the DTRA or Naval Dosimetry Center cannot provide the information sought in this directive, the RO should make a feasibility determination as to whether such information is obtainable from another government entity and document this determination in the record. 

2.  If the RO is able to obtain radiation dose data for the Veteran pursuant to numbered paragraph (1) above, the RO should forward the record to the VA Under Secretary for Health for a radiation dose estimate. 

3.  If the evidence indicates that the Veteran was exposed to ionizing radiation as a result of the claimed activities, the case should be forwarded to the Under Secretary for Benefits for an opinion as to whether sound scientific and medical evidence supports the conclusion it is more likely than not, less likely than not, or at least as likely as not that the Veteran's skin cancer and/or thyroid disease resulted from exposure to radiation in service.  

4.  Obtain a medical opinion.  The examiner should review the record.  

With regard to cause of death listed on the Certificate of Death, including heart disease characterized as non-ST segment elevated myocardial ischemic event and hemolytic anemia, referenced in the VA terminal records the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that such disease had its clinical onset during service, was manifest within a year of service or is related to any in-service disease, event, or injury.  

If the prior development ordered above in Paragraphs 1-3 indicates that the Veteran was exposed to ionizing radiation as a result of the claimed activities, the VA examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that the Veteran had a leg rash that is due to exposure to ionizing radiation in service or is otherwise related to any in-service disease, event, or injury.  

The examiner should also opine if a service-connected disability to include service-connected hearing loss and tinnitus:
(1) contributed substantially or materially to death; 
(2) aided or lent assistance to the production of death; 
(3) resulted in debilitating effects and a general impairment of health to the extent that it rendered the Veteran less capable of resisting the effects of the causes of death; and 
(4) were of such severity as to have a material influence in accelerating death.  

5.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

6.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Appellant should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

